  Case 19-00981       Doc 39  Filed 09/18/20 Entered 09/21/20 07:23:34                    Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                      )   BK No.:      19-22865
Amrita Patel & Cory Davis                                   )
                                                            )   Chapter: 7
                                                            )
                                                                Honorable Janet S. Baer
                                                            )
                                                            )   Kane
                                    Debtor(s)               )
DuPage Credit Union                                         )   Adv. No.: 19-00981
                                                            )
                                                            )
                                    Plaintiff(s)
Cory Davis                                                  )
                                                            )
                                                            )
                                    Defendant(s)            )

                            ORDER DISMISSING ADVERSARY CASE

       THIS MATTER coming to be heard on the Motion to Dismiss Entire Amended Complaint
Under Rule 12(c) of the Defendant, the Court having jurisdiction over the parties and the subject matter
and being duly advised in the premises and due notices having been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1. The Adversary Proceeding, 19-00981 is dismissed.




                                                          Enter:


                                                                     Honorable Janet S. Baer
Dated: September 18, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Alexander Preber, A.R.D.C. #6324520
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
